Exhibit 10.3

 

SUPPLEMENTAL LETTER

 

Reference is made to the contract dated as of July 14, 2004 between Tommy
Hilfiger 485 Fifth, Inc. and Park & 5th Property LLC, as amended by amendments
dated August 5, 2004 and May 10, 2005, which contract was assigned to Park & 5th
Owner LLC (the “Contract”).

 

The following will serve to amend and/or supplement the terms of the Contract as
follows:

 

1. As soon as practicable, the parties will calculate and adjust for the cost of
all permits, certificates and like items that have not been adjusted for as of
the closing.

 

2. The Purchaser has acknowledged in the Contract that there may be a commission
owed to CB Richard Ellis if 485 Camera & Electronics Inc./On Off Digital World,
Inc. elects to extend its lease and exercise its renewal option in accordance
with its lease. Accordingly, Purchaser agrees to pay such commission, if any, in
the amount set forth in Exhibit A attached hereto to the extent such document is
applicable to the said lease.

 

3. Violations occurring prior to date of closing (except for the violations
hereto as Exhibit B which Purchaser agrees to take subject to and which shall be
dealt with as provided in Section 7 hereof) shall remain the obligation of
Seller, but in no event shall such obligation exceed the amount of the
limitation set forth in the Contract.

 

4. Seller agrees to assume Purchaser’s reasonable cost of requiring Fifth Avenue
Generation (“Tenant”) to remedy the violation attached hereto as Exhibit C (the
“Violation”) if legal action becomes reasonably necessary for Purchaser to do
so. Payment of any such costs to be reimbursed to Purchaser monthly by Seller
upon receipt by Seller of reasonable documentation confirming the cost of same.
In no event shall Seller’s obligations with respect to the cost of requiring
Tenant to cause it to remedy the violation exceed $25,000.

 

5. Seller and Purchaser hereby agree to substitute the document attached hereto
as Exhibit D as the first page of Schedule C to the Contract.

 

6. To the extent any document has been dated May 16, 2005, it shall be deemed to
be dated May 17, 2005.



--------------------------------------------------------------------------------

7. In order to induce Purchaser to take subject to the violations referred to in
the Exhibit B Seller warrants and represents the following, which warranties and
representation shall survive the closing:

 

The Seller shall, at its sole cost and expense, continue to process the removal
of said violations and take all commercially reasonable action necessary to do
so.

 

Dated: May 17, 2005

    New York, New York

 

TOMMY HlLFIGER 485 FIFTH, INC.

By:  

/s/ Steven R. Gursky

   

Steven R. Gursky, Secretary

PARK & 5TH OWNER LLC

By:  

/s/ Hymie Mamiye

Name:

 

Hymie Mamiye

Title:

 

Manager